                                                              FILED IN UNITED STATES DISTRICT
                                                                  COURT, DISTRICT OF UTAH
                                                                      APR l O2019
JOHN W. HUBER, United States Attorney (#7226)      D. MARK JONES CL
VERNON G. STEJSKAL, Assistant United States Attorn~~#8434) .       ' ERK
Attorneys for the United States of America              DEPUTY CLERK
111 Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524 5682

                     IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,                     Case No. 2: l 5CR00229 DB

       Plaintiff,                              ORDER OF JUDICIAL REMOVAL

        vs.
                                               Judge Dee Benson
 MICHAEL SULIMAN HAIG
 BABIKYAN,

        Defendant.


       Upon the application of the United States of America, by Vernon G. Stejskal,

Assistant United States Attorney; upon the Factual Allegations in Support of Judicial

Removal; upon the consent of MICHAEL SULIMAN HAIG BABIKYAN ("the defendant")

and upon all prior proceedings and submissions in this matter; and full consideration having

been given to the matter set forth herein, the Court finds:

       1.     The defendant is not a citizen or national of the United States.

       2.     The defendant is a native of Jordan and a citizen of Jordan.

       3.     The defendant was admitted to the United States at Chicago, IL, on or about

              July 14, 2013 as a visitor.
      4.      The defendant remained in the United States beyond January 13, 2014 without

              authorization from the Department of Homeland Security.

       5.     At the time of sentencing in the instant criminal proceeding, the defendant will

              be convicted in the United States District Court, District ofUtah, of Count One

              of the Indictment, charging a violation of Title 21 United States Code, Section

              841(a)(l) and§ 846.

       6.     The maximum sentence for a violation of Title 21 United States Code,

Section 84l(a)(l) and§ 846 is ten (20) years' imprisonment.

       7.     The defendant is, and at sentencing will be, subject to removal from the United

States pursuant to Section 237 of the Immigration and Nationality Act of 1952 ("INA"), as

amended, 8 U.S.C. § 1227(a)(l)(B), in that after admission as anonimmigrantunder Section

101(a)(15) of the Act, you have remained in the United States for a time longer than

permitted, in violation of this Act or any other law of the United States.

       8.     The defendant has waived his right to notice and a hearing under Section

238(c) ofthe INA, 8 U.S.C. § 1228(c).

       9.     The defendant has waived the opportunity to pursue any and all forms of relief

and protection from removal.
      WHEREFORE,ITIS HEREBY ORDERED,pursuantto Section238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant is ordered removed from the United States to Jordan

promptly upon his sentencing.

Dated: _   A1w', I   t~   2 fJ I 'I




                                               THE    ORABLE D -< BENSON
                                              UNITED STATES DISTRICT JUDGE
